J-A28024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DAVID RAINELLI, JR.                        :   No. 1853 WDA 2019

              Appeal from the Order Entered December 17, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000012-2019


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                             FILED JANUARY 12, 2021

        The Commonwealth appeals from the trial court’s order dismissing the

charges filed against Appellee, David Rainelli, Jr. (Rainelli), for lack of

jurisdiction. After careful review, we affirm.

        The trial court summarized the procedural posture of this case as

follows:

              [Rainelli] was charged on September 21, 2018 with two
        counts of Aggravated Assault, two counts of Terroristic Threats,
        one count of Resisting Arrest, two counts of Harassment, and one
        count of Disorderly Conduct as a result of [an] incident that
        occurred at the Veterans Affairs Medical Center in O’Hara
        Township in Allegheny County, Pennsylvania [(VA Medical
        Center)].[1]

               On July 8, 2019, [Rainelli’s] original trial counsel filed a
        motion to dismiss the charges based on improper venue and
        jurisdiction. This [c]ourt denied that motion on September 18,
____________________________________________


1   18 Pa.C.S.A. §§ 2702(a)(3), 2706(a)(1), 5104, 2709(a)(1), and 5503(a)(1).
J-A28024-20


      2019. [Rainelli] then file a pro se Petition for Habeas Corpus on
      October 11, 2019, which this [c]ourt subsequently denied. On
      October 16, 2019, this [c]ourt granted a motion filed by original
      trial counsel to withdraw her appearance in this case and this
      [c]ourt appointed Corrie Woods, Esquire to continue the
      representation of [Rainelli]. On November 20, 2019, [Rainelli]
      filed a counseled Motion to Dismiss for Lack of Jurisdiction Over
      Federal Enclave raising new factual and legal issues.         The
      Commonwealth filed a response on December 16, 2019. After
      hearing argument on the motion, on December 17, 2019, this
      [c]ourt granted the motion to dismiss. The Commonwealth appeal
      followed.

Trial Court Opinion, 5/21/20, at 1-2 (footnote added).

      Both the Commonwealth and the trial court have complied with

Pennsylvania   Rule   of   Appellate   Procedure   1925.     On   appeal,    the

Commonwealth presents a single issue for review:

      Whether the Trial Court erred in concluding that proper
      procedures were not followed by the Commonwealth to establish
      concurrent jurisdiction over the federal Veterans Affairs property
      at issue where: (1) the federal government agreed to the
      retrocession of jurisdictional authority over the property at issue;
      (2) the Pennsylvania Legislature enacted legislation giving the
      Executive the authority to accept the federal government’s offer
      of jurisdiction over the property and; (3) the federal government’s
      offer and grant of jurisdiction were accepted by the
      Commonwealth?

Commonwealth Brief at 4.

      The Commonwealth claims the trial court erred “in concluding that there

was insufficient evidence that Pennsylvania had established concurrent

jurisdiction over the federal [VA] Medical Center where [Rainelli] was alleged

to have committed his crimes.”          Commonwealth Brief at 13.            The

Commonwealth argues:




                                       -2-
J-A28024-20


            In the [c]ourt below, the Commonwealth demonstrated that
      the Pennsylvania Legislature enacted legislation consenting to the
      retrocession of jurisdiction from the federal government over this
      property and giving the Executive the authority to accept that
      retrocession. The Commonwealth also demonstrated that the
      federal government acknowledged the Commonwealth’s consent
      to the retrocession of jurisdiction over this property, and, in
      response, manifested its own unequivocal intent to divest itself of
      exclusive jurisdiction and to establish concurrent jurisdiction with
      the Commonwealth of Pennsylvania over this property. Finally,
      the Commonwealth demonstrated that the Executive signed a
      public notice stating that he intended to accept jurisdiction
      following a 30-day period for public commentary and the
      Commonwealth also demonstrated that, following that 30-day
      period, agents of the parties engaged in actions that are
      consistent with the transfer of jurisdiction.

             Accordingly, the Commonwealth produced sufficient
      evidence in the [c]ourt below for the [t]rial [c]ourt to conclude
      that Pennsylvania accepted the retrocession of jurisdiction from
      the federal government and established concurrent jurisdiction
      over the property where [Rainelli] was alleged to have committed
      his crimes. Thus, the [t]rial [c]ourt erred in dismissing [Rainelli’s]
      charges prior to trial based upon a perceived lack of jurisdiction of
      the Commonwealth of Pennsylvania.

Id. at 13-14.

      Rainelli counters that this Court “should affirm the trial court’s order”

because “the Commonwealth failed to establish that Governor Shapp actually

accepted the retrocession.” Rainelli’s Brief at 18.

      As the issue before us presents a factual inquiry, we apply a deferential

standard of review. See Commonwealth v. Neysmith, 192 A.3d 184, 192

(Pa. Super. 2018) (applying a deferential standard where factual aspects

predominate). Thus, “we . . . shall reverse only for an abuse of discretion.

We have long held that mere errors in judgment do not amount to abuse of

discretion; instead, we look for manifest unreasonableness, or partiality,

                                      -3-
J-A28024-20



prejudice, bias, or ill-will, or such lack of support as to be clearly erroneous.”

Id. (citations omitted).

       Pertinently, the Pennsylvania Crimes Code states that “a person may

be convicted under the law of this Commonwealth of an offense committed by

his own conduct . . . if . . . the conduct which is an element of the offense or

the result which . . . occurs within this Commonwealth[.]” 18 Pa.C.S.A. §

102(a)(1).

      However, the federal enclave doctrine grants exclusive jurisdiction to

the federal government when land has been purchased by the United States:

      Congress shall have Power . . . [t]o exercise exclusive Legislation
      . . . over all Places purchased by the Consent of the Legislature of
      the State in which the Same shall be, for the Erection of Forts,
      Magazines, Arsenals, dock-Yards, and other needful Buildings[.]

U.S.C.A. Const. Art. I § 8, cl. 17.

      “Thus if the United States acquires with the ‘consent’ of the state

legislature land within the borders of that State by purchase or condemnation

for any of the purposes mentioned in Art. I, [§] 8, cl. 17 . . . the jurisdiction

of the Federal Government becomes ‘exclusive.’” Paul v. United States, 83

S.Ct. 426, 438 (1963); see also Surplus Trading Co. v. Cook, 50 S.Ct. 455,

457 (1930) (“[I]t long has been settled that, where lands for such a purpose

are purchased by the United States with the consent of the state legislature,

the jurisdiction theretofore residing in the state passes, in virtue of the

constitutional provision, to the United States, thereby making the jurisdiction

of the latter the sole jurisdiction.”).   “The power of Congress over federal


                                      -4-
J-A28024-20



enclaves that come within the scope of Art. I, [§] 8, cl. 17, is obviously the

same as the power of Congress over the District of Columbia.” Paul, 83 S.Ct.

at 437. Accordingly, “Pennsylvania’s criminal statutes do not apply” to federal

enclaves “any more than to a sister state.” Commonwealth v. Mangum,

332 A.2d 467, 468 (Pa. Super. 1974).

      Instantly, the trial court explained that it dismissed the charges against

Rainelli because it “was not presented with sufficient evidence to determine

that the retrocession of jurisdiction was properly completed, [and was thus]

unable to rule that the Commonwealth properly obtained concurrent

jurisdiction over the VA property. Accordingly, this [c]ourt ruled that, under

the record before it, the Commonwealth of Pennsylvania does not have

jurisdiction to prosecute [Rainelli] for any state court offenses that occurred

on that property.” Trial Court Opinion, 5/21/20, at 8 (emphasis added). Upon

review, we discern no error in the trial court’s determination “that the credible

and competent evidence of record did not establish that the Commonwealth

of Pennsylvania enjoyed concurrent jurisdiction over the VA [Medical Center]

nor   did   it   establish   that   the   federal   government   had   ‘retroceded’

jurisdiction[.]” Id. at 2.

      The facts established in the trial court are largely undisputed.          On

January 26, 1923, the United States purchased the property for the VA Medical

Center. See Rainelli’s Motion to Dismiss for Lack of Jurisdiction, 11/20/19, at

Exhibit B; Commonwealth Brief at 18. The General Assembly passed Act 407

of 1923 which provided:

                                          -5-
J-A28024-20



      The consent of the Commonwealth of Pennsylvania is hereby
      granted to the purchase by the Government of the United States
      of a certain tract of land, containing approximately one hundred
      and forty-seven and five hundred and forty-three thousandths
      acres, for use in the care and treatment of discharged sick and
      disabled soldiers, or for other uses of the United States: said tract
      of land being situate in O’Hara Township, Allegheny County,
      Pennsylvania, and bounded and described as follows . . .

74 P.S. § 91 (legal description of land omitted); see also Schwartz v.

O’Hara TP. School Dist. et al., 100 A.2d 621, 622 (Pa. 1953) (“By Act of

July 2, 1923, P.L. 74 P.S. §§ 91, 92, the Commonwealth of Pennsylvania ceded

exclusive jurisdiction of some 147 acres of land situate in O’Hara Township to

the United States for the construction thereon of a veterans hospital under

the control and supervision of the Veterans Administration.”).

      By ceding jurisdiction, the General Assembly rendered the VA Medical

Center a federal enclave within Pennsylvania:

      Exclusive jurisdiction over the lands so purchased is hereby ceded
      to the United States by the Commonwealth of Pennsylvania, and
      said lands shall be exempt from the payment of all taxes, State
      and local: Provided, That the Commonwealth of Pennsylvania shall
      retain a concurrent jurisdiction with the United States, over the
      lands so acquired by the United States, for the purpose of serving
      of all civil processes: And provided further, That such criminal
      processes as may issue under the authority of the Commonwealth,
      against any person or persons charged with crimes committed
      without the area so acquired, may be executed therein, in the
      same manner as though this cession had not been granted.

74 P.S. § 92; see also Schwartz, 100 A.2d at 622 (“The only reservation to

the Commonwealth was of concurrent jurisdiction within the ceded area for

the service of civil process and of criminal process for crimes committed

without the area.”).

                                      -6-
J-A28024-20



       In 1977, United States VA Administrator Max Cleland wrote a letter to

Pennsylvania Governor Milton Shapp expressing the federal government’s

desire to retrocede jurisdiction over the VA Medical Center to Pennsylvania.

On August 5, 1977, the General Assembly gave its consent to Governor Shapp

to accept the retrocession of jurisdiction and mandated procedures for

acceptance:

       The consent of the Commonwealth of Pennsylvania is hereby given
       to the retrocession of jurisdiction by the United States over land
       within the boundaries of the Commonwealth. The Governor is
       hereby authorized to accept for the Commonwealth such
       retrocession to partial, concurrent, or exclusive jurisdiction.

                                      *        *   *

       Retrocession of jurisdiction shall be effected upon the completion
       of the following procedure:

       (1) Written notice shall be filed with the Governor by the United
       States, or any department or agency thereof, in accordance with
       applicable acts of Congress.

       (2) The Governor shall give public notice of retrocession of
       jurisdiction by publication in the Pennsylvania Bulletin.

       (3) Written acceptance shall not be made less than 30 days after
       public notice of retrocession.

74 P.S. §§ 3, 4.2

       On January 14, 1978, Governor Shapp published the following notice in

the Pennsylvania Bulletin:
____________________________________________


2 The parties agree that the Commonwealth met its burden as to the first two
requirements for retrocession of jurisdiction; the dispute is whether the
Commonwealth presented evidence as to the third requirement regarding that
written acceptance of retrocession after 30 days of publication.

                                           -7-
J-A28024-20



            In accordance with the Act of August 5, 1977, P.L. — No.
     47, notice is hereby given that I intend to accept concurrent
     jurisdiction over certain lands in which the United States has an
     interest. I intend to accept this jurisdiction by signing and dating
     a letter to me from Max Cleland, Administrator of Veterans Affairs,
     Washington D.C., which reads in pertinent part:

           Dear Governor Shapp:

                 Pursuant to the authority vested in me by Public
           Law 93-82, 38 United States Code 5007, on behalf of
           the United States, I hereby retrocede and relinquish
           to the Commonwealth of Pennsylvania, such measure
           of legislative jurisdiction as is necessary to establish
           concurrent jurisdiction over the following lands
           comprising the eight Veterans Administration
           Hospitals in Pennsylvania which are under the
           exclusive jurisdiction of the Federal Government:

                 Exclusive jurisdiction vested in the United
           States over the lands of the Veterans Administration
           Hospitals at Aspinwall . . . at the time of acquisition
           by virtue of Article I, Section 8, Clause 17 of the
           Constitution. Exclusive jurisdiction of the Aspinwall
           property was ceded by Pennsylvania Act of Cession,
           July 2, 1923 (P.L. 987, section 2, Purdon’s
           Pennsylvania Statutes Annotated, title 74, section
           92). . . . .

                 Retrocession to concurrent jurisdiction over said
           lands shall become effective upon your written
           acceptance.    Consent of the Commonwealth is
           embodied in the Act of August 5, 1977, P.L. No. 47 of
           the Pennsylvania General Assembly. It is requested
           that the original of this letter be returned duly
           executed for Veterans Administration records.

                                                Sincerely,

                                                MAX CLELAND

                                                Administrator


                                    -8-
J-A28024-20


             I do not intend to accept this retrocession of jurisdiction less
      than 30 days after publication of this notice in the Pennsylvania
      Bulletin.

             Interested persons are invited to submit written comments,
      suggestions or objections regarding this retrocession of
      jurisdiction to The Governor’s Office 225 Capitol Building,
      Harrisburg, PA 17120, within 30 days after the date of publication
      of this notice in the Pennsylvania Bulletin.

                                                 [Governor Shapp’s Signature]

                                                 Governor

Commonwealth Response to Motion to Dismiss, 12/16/19, Exhibit 1.

      Consistent with the foregoing, the Commonwealth had to produce

evidence of Governor Shapp’s written acceptance 30 days after the public

notice in the January 14, 1978 Pennsylvania Bulletin in order to establish

jurisdiction.   See 74 P.S. § 4(3).           The trial court determined that the

Commonwealth failed to do so, and thus dismissed Rainelli’s charges for lack

of jurisdiction. Under these circumstances, the trial court did not abuse its

discretion. Neysmith, 192 A.3d at 192.

      In response to Rainelli’s motion to dismiss, the Commonwealth

submitted copies of Governor Shapp’s notice in the January 14, 1978

Pennsylvania    Bulletin    and     the   relevant   Pennsylvania   statutes.      See

Commonwealth Response to Motion to Dismiss, 12/16/19, Exhibits 1 & 2. The

only other evidence the Commonwealth proffered was a May 17, 1978

Pennsylvania    State      Police   Special   Order    concerning   retrocession    of

jurisdiction.   See id., Exhibit 3.         However, the Commonwealth did not

authenticate the Special Order and “merely put [it] in as persuasive


                                           -9-
J-A28024-20



authority.”    N.T., 12/17/19, at 29;3 see also Commonwealth Response to

Motion to Dismiss, 12/16/19, at ¶ 17 (“[A]ttached is persuasive evidence that

concurrent jurisdiction was accepted.”).

        Given this record, and mindful of our deferential standard of review, we

conclude that the trial court did not commit an abuse of discretion.

Specifically, the trial court did not err in finding that because “written

acceptance was required by the Pennsylvania legislature before the

retrocession became official,” and “nowhere in the record . . . is the required

written acceptance of retrocession executed by the governor ‘not less than 30

days after public notice of retrocession (after February 13, 1978).’” Trial Court

Opinion, 5/21/20, at 8. Our review reveals the court was “not presented with

sufficient evidence to determine that the retrocession of jurisdiction was

properly completed[.]” Id.

        In sum, we agree with the trial court in this case that the Commonwealth

did not produce evidence of Governor Shapp’s written acceptance of



____________________________________________


3   The assistant district attorney stated:

        As it relates to Exhibit Three, I merely put that in as persuasive
        authority.    If Your Honor does not want to take that into
        consideration, that is of your choosing.       I didn’t intend to
        authenticate a document from 197[8] which at this point qualifies
        it as an ancient document. I would simply be relying on Exhibits
        One and Two as the correct law in this case which does not need
        to be authenticated for purposes of the proceedings.

N.T., 12/17/19, at 29.

                                          - 10 -
J-A28024-20



retrocession as mandated by the General Assembly to establish concurrent

jurisdiction. Therefore, we affirm the dismissal of Rainelli’s charges.

      Order affirmed.


      Judge McCaffery joins the memorandum.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2021




                                     - 11 -